NO. 07-09-0140-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

SEPTEMBER 3, 2009
______________________________

RICHARD WILLIAM KINCAID, 

                                                                                                 Appellant

v.

THE STATE OF TEXAS, 

                                                                                                 Appellee
_________________________________

FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

NO. 122436; HON. W. F. “CORKY” ROBERTS, PRESIDING
_______________________________

Memorandum Anders Opinion
_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
          Appellant Richard William Kincaid was convicted by a jury of possessing marijuana
in an amount of two ounces or less and sentenced to 180 days confinement in the Potter
County jail.  Appellant’s appointed counsel filed a motion to withdraw, together with an
Anders
 brief wherein he certified that, after diligently searching the record, he found the
appeal to be without merit.  Along with his brief, appellate counsel attached a copy of a
letter sent to appellant informing him of counsel’s belief that there was no reversible error
and of appellant’s right to file a response or brief pro se.  By letter dated July 22, 2009, this
court also notified appellant of his right to tender his own brief or response and set August
21, 2009, as the deadline to do so.  To date, we have received neither a brief nor a
response. 
          In compliance with the principles enunciated in Anders, appellate counsel discussed
several potential areas for appeal.  They involved 1) whether a sufficient chain of custody
was established to support the admission into evidence of the marijuana, and 2) the
sufficiency of the evidence to sustain the conviction including whether appellant was
properly identified at trial.  Counsel also explained why each argument lacked merit. 
          We conducted our own review of the record to assess the accuracy of counsel’s
conclusions and to uncover arguable error pursuant to Stafford v. State, 813 S.W.2d 503 
(Tex. Crim. App. 1991).  That review failed to reveal any.  
          Accordingly, the motion to withdraw is granted, and the judgment is affirmed.

 
                                                                           Brian Quinn
                                                                          Chief Justice
 
Do not publish.